1                                                                    JS-6
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
     LOLITA ALEKSANIAN, individually ) Case No.: CV 18-4481-DMG (AGRx)
11   and on behalf of all others similarly
     situated,                             )
12                                         ) ORDER RE DISMISSAL OF
                      Plaintiff,           ) ACTION [18]
13
          v.                               )
14                                         )
15   NATIONAL CREDIT ADJUSTERS )
     L.L.C.,
                                           )
16
                      Defendant            )
17                                         )
18                                         )

19
20         IT IS HEREBY ORDERED that, pursuant to the parties’ Stipulation, this
21   matter is dismissed with prejudice as to Plaintiff’s individual claims and without
22   prejudice as to the putative Class, pursuant to Federal Rule of Civil Procedure
23   41(a)(1)(A)(ii). The parties shall bear their own respective costs and attorneys’
24   fees. All scheduled dates and deadlines are VACATED.
25
26   DATED: December 17, 2018               ________________________________
27                                          DOLLY M. GEE
                                            UNITED STATES DISTRICT JUDGE
28
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
